Stephens, J.
Where two parties are guilty of separate acts of negligence which jointly and concurrently co-operate and cause an injury, the parties are joint tort feasors. In a suit against two defendants a petition is not subject to demurrer upon the ground 'that there was a misjoinder of actions or parties defendant, where the petition alleges that the plaintiff was injured in a collision between two automobiles caused by the concurrent negligence of the two defendants in approaching each other from intersecting roadways, each driving an automobile at an illegal rate of speed. See, in this connection, Aaron v. Coca-Cola Bottling Co., 143 Ga. 153 (84 S. E. 556); Ga. Ry. & Power Co. v. Ryan, 24 Ga. App. 288 (100 S. E. 713) ; Kelly v. Ga. Ry. & Power Co., 24 Ga. App. 439 (101 S. E. 401).

Judgment affirmed.


Jenkins, P. J., mid Kill, J., concur.

Action for damages; from Fulton superior court — Judge Pendleton. January 17, 1920.
W. H. Bech, for plaintiff in error. W. T. Moyers, contra.